Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2022

                                      No. 04-22-00096-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                 Original Mandamus Proceeding

                                             ORDER

        Following a status hearing on December 15, 2021, the trial court signed a “Progress
Report Order” (the January 4 order) providing, inter alia, that the caseload of a named
caseworker for relator Texas Department of Family and Protective Services “will have 8 cases
transferred to another caseworker(s) until the next setting.” After another status hearing on
January 18, 2022, the trial court signed a second “Progress Report Order” (the January 21 order)
providing, inter alia, “The order restricting the limit on the caseworker’s caseload is renewed and
extended until the next setting.”

       On February 17, 2022, relator filed a petition for writ of mandamus and a motion for
temporary emergency relief complaining of the January 4 order and the January 21 order. In its
motion for emergency relief, relator argues the above-described provisions of the January 4 order
and the January 21 order “effectively require the Department to give the trial court
administration over agency functions for the next two months, and potentially the duration of this
case.” Relator requests a stay of those provisions, “any similar orders that implicate the
administration of Department personnel or duties,” and “any contempt proceedings, sanctions, or
incarceration that may arise from these [orders] or similar orders, until this Court can address the
underlying issues in” relator’s petition for writ of mandamus.

       We GRANT the motion for temporary emergency relief as follows:

   1. The following paragraph in the January 4 order is STAYED pending further order of this
      court:

       Caseworker Allison Boroda’s caseload will have 8 cases transferred to another
       caseworker(s) until the next setting.

   2. The following paragraph in the January 21 order is STAYED pending further orders of
      this court:

       The order restricting the limit on the caseworker’s caseload is renewed and extended until
       the next setting.
3. Any further proceedings, including but not limited to the rendition or creation of new or
   revised orders, regarding the caseload of Department caseworkers or any similar orders
   that implicate the administration of Department personnel or duties, are STAYED
   pending further order of this court.

4. Any contempt proceedings, sanctions, or incarceration of Department representatives
   arising from the underlying suit and any orders to incarcerate Department representatives
   arising from contempt proceedings in the underlying suit are STAYED pending further
   order of this court.

   It is so ORDERED on February 18, 2022.

                                                                     PER CURIAM




   ATTESTED TO: _______________________________
               MICHAEL A. CRUZ, Clerk of Court